                Case 20-11785-CSS   Doc 557-1   Filed 09/09/20   Page 1 of 6




                                    Exhibit A




#109863983 v1
                Case 20-11785-CSS              Doc 557-1         Filed 09/09/20       Page 2 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :    Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                            Case No. 20–11785 (CSS)
                                                             :
                                               1
                                    Debtors.                 :    (Jointly Administered)
                                                             :
------------------------------------------------------------ x    Related Docket No.:____

                             ORDER DETERMINING THAT
            THE COMMITTEE IS NOT REQUIRED TO PROVIDE ACCESS
     TO CONFIDENTIAL OR PRIVILEGED INFORMATION OF THE DEBTORS AND
    FIXING CREDITOR INFORMATION SHARING PROCEDURES AND PROTOCOLS
    UNDER 11 U.S.C. §§ 105(a), 107(b), AND 1102(b)(3) EFFECTIVE AS OF JULY 21, 2020

          Upon the motion (the “Motion”)2 of the Official Committee of Unsecured Creditors (the

“Committee”) of Brooks Brothers Group, Inc. and its affiliated debtors and debtors in possession

(the “Debtors”), and it appearing that the relief requested in the Motion is in the best interests of

the Debtors’ estates, their creditors, and other parties in interest; and it appearing that this Court

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and notice of the Motion

and the opportunity for a hearing on the Motion being appropriate under the circumstances such

that no other or further notice need be given; and after due deliberation and sufficient cause

appearing therefor, it is hereby ORDERED that:

          1.      The Motion is GRANTED, effective as of the Formation Date.


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited
(N/A); BBD Holding 1, LLC (N/A); BBD Holding 2, LLC (N/A); BBDI, LLC (N/A); Brooks Brothers
International, LLC (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece
Manufacturing Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC
(1916); Retail Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’
corporate headquarters and service address is 346 Madison Avenue, New York, New York 10017.
2
          Capitalized terms not defined in this Order shall have the meanings ascribed to such terms in the Motion.



#109850370 v2
                Case 20-11785-CSS      Doc 557-1      Filed 09/09/20    Page 3 of 6




          2.     The Committee shall not be required pursuant to section 1102(b)(3)(A) of the

Bankruptcy Code to provide access to any Confidential Information of the Debtors, or any other

Entity, to any creditor with a claim of the kind represented by the Committee, except as provided

below.

          3.     The Committee shall not be required pursuant to section 1102(b)(3)(A) of the

Bankruptcy Code to provide access to any Privileged Information or Confidential Committee

Material to any creditor with a claim of the kind represented by the Committee. Nonetheless, the

Committee shall be permitted, but not required, to provide access to Privileged Information or

Confidential Committee Material to any party so long as (a) such Privileged Information or

Confidential Committee Material is not Confidential Information, and (b) the relevant privilege

is held and controlled solely by the Committee.

          4.     The Committee shall implement the following protocol for providing access to

information for creditors (the “Creditor Information Protocol”) in accordance with section

1102(b)(3)(A) and (B) of the Bankruptcy Code.

                 a.    Privileged and Confidential Information: Without further order of the
                       Court, the Creditors’ Committee shall not be required to disseminate to
                       any entity (all references to “entity” herein shall be as defined in section
                       101(15) of the Bankruptcy Code, “Entity”) (i) Confidential Information,
                       (ii) Privileged Information, and (iii) Confidential Committee Material. In
                       addition, the Creditors’ Committee shall not be required to provide access
                       to information or solicit comments from any Entity that has not
                       demonstrated to the satisfaction of the Creditors’ Committee, in its sole
                       discretion, or to the Court, that it holds claims of the kind described in
                       section 1102(b)(3) of the Bankruptcy Code, or to any Entity whose goals,
                       in the Committee’s sole discretion, are, may be, or may become adverse to
                       the goals of the Committee.

                 b.    Information Obtained Through Discovery: Any information received
                       (formally or informally) by the Creditors’ Committee from any Entity in
                       connection with an examination pursuant to Bankruptcy Rule 2004 or in
                       connection with any formal or informal discovery in any contested matter,
                       adversary proceeding, or other litigation shall not be governed by any
                       order entered with respect to the Motion but, rather, by any order
                                                2
#109850370 v2
                Case 20-11785-CSS      Doc 557-1      Filed 09/09/20     Page 4 of 6




                       governing such discovery. Nothing herein shall obligate the Creditors’
                       Committee to provide any information the Creditors’ Committee obtains
                       from the Debtors or third parties.

                 c.    Creditor Information Requests: If a creditor (the “Requesting Creditor”)
                       submits a written request to the Creditors’ Committee (the “Information
                       Request”) for the Creditors’ Committee to disclose information, pursuant
                       to section 1102(b)(3)(A) of the Bankruptcy Code the Creditors’
                       Committee shall, as soon as practicable, but no more than thirty (30) days
                       after receipt of the Information Request, provide a response to the
                       Information Request (the “Response”), including providing access to the
                       information requested or the reasons the Information Request cannot be
                       complied with. If the Response is to deny the Information Request because
                       the Creditors’ Committee believes the Information Request implicates
                       Confidential Information, Privileged Information, or Confidential
                       Committee Material that need not be disclosed (i) pursuant to the terms of
                       this Order or otherwise under section 1102(b)(3)(A) of the Bankruptcy
                       Code, (ii) because such disclosure is prohibited under applicable law, (iii)
                       because such information was obtained by the Creditors’ Committee
                       pursuant to an agreement to maintain it as confidential, or (iv) that the
                       Information Request is unduly burdensome, the Requesting Creditor may,
                       after a good faith effort to meet and confer with an authorized
                       representative of the Committee regarding the Information Request and
                       the Response, seek to compel such disclosure for cause pursuant to a
                       motion. Such motion shall be served on (i) counsel to the Debtors, (ii) the
                       United States Trustee for the District of Delaware, and (iii) counsel to the
                       Committee and the hearing on such motion shall be noticed and scheduled.
                       Nothing herein shall be deemed to preclude the Requesting Creditor from
                       requesting (or the Committee or Debtors from objecting to such request)
                       that the Committee provide the Requesting Creditor a log or other index of
                       any information specifically responsive to the Requesting Creditor’s
                       request that the Committee deems to be Confidential Information,
                       Privileged Information, or Confidential Committee Material. Furthermore,
                       nothing herein shall be deemed to preclude the Requesting Creditor from
                       requesting that the Court conduct an in camera review.

                 d.    Release of Confidential Information of Third Parties: If the Information
                       Request implicates Confidential Information of the Debtors (or any other
                       Entity) and the Committee agrees that such request should be satisfied, or
                       if the Committee on its own wishes to disclose such Confidential
                       Information to the Debtors’ creditors, the Committee may demand (the
                       “Demand”) for the benefit of the Debtors’ creditors: (i) if the Confidential
                       Information is information of the Debtors, by submitting a written request
                       to counsel for the Debtors (at the email addresses listed below), requesting
                       that such information be disclosed in the manner described in the Demand,
                       and (ii) if the Confidential Information is information of another Entity, by
                       submitting a written request to such Entity and its counsel of record
                                                 3
#109850370 v2
                Case 20-11785-CSS       Doc 557-1      Filed 09/09/20    Page 5 of 6




                        requesting that such information be disclosed, with a copy to Debtors’
                        counsel requesting that such information be disclosed in the manner
                        described in the Demand. If the Debtors or Entity do not agree in writing
                        within ten (10) days after receipt of the Demand to disclose such
                        information, the Committee or the Requesting Creditor may file a motion
                        seeking a ruling with respect to the Demand, and the Debtors or such
                        Entity, as applicable, may file an objection to such motion, including on
                        the basis that any information provided to creditors should be done so only
                        pursuant to an order of the Court requiring that such information remain
                        confidential. Demands submitted to counsel to the Debtors pursuant to this
                        clause (d) shall be submitted by email to: Garrett A. Fail
                        (garrett.fail@weil.com) and David J. Cohen (davidj.cohen@weil.com).
                        Nothing in this Order authorizes the Committee to disclose Confidential
                        Information of the Debtors to any person or Entity absent an agreement in
                        writing from the Debtors (or their professional advisors) or a further order
                        of the Court.

                 e.     If the Requesting Creditor is a competitor or prospective competitor of the
                        Debtors and the Debtors or the Committee believes that information
                        requested may impair the Debtors’ business in any material way, no
                        information will be disclosed unless the Court orders such disclosure after
                        notice and a hearing. The determination that a Requesting Creditor is a
                        competitor or prospective creditor is reviewable by the Court.

                 f.     Nothing herein precludes the Committee (or its members and
                        representatives) from discussing commonly-received Confidential
                        Information (and sharing analyses or other documents generated by the
                        Committee based on such commonly-received Confidential Information)
                        with any other party-in-interest in the Debtors’ chapter 11 cases and/or its
                        professional advisor(s) that have signed a confidentiality agreement,
                        subject to the provisions of any protective order and other orders entered
                        by the Court governing the sharing of Confidential Information.

          5.     Nothing in this Order shall diminish or modify the rights and obligations of the

Committee or its members and representatives under the Committee bylaws or any protective

order entered into with the Debtors or any other party (including the Committee’s or its

members’ and representatives’ rights to disclose Confidential Information as permitted under

such protective order), which rights and obligations shall remain in full force and effect

notwithstanding any provision of this Order.




                                                 4
#109850370 v2
                Case 20-11785-CSS        Doc 557-1      Filed 09/09/20     Page 6 of 6




          6.     The Committee shall not have or incur any liability to any entity for acts taken or

omitted to be taken with respect to its obligations under section 1102(b)(3) of the Bankruptcy

Code as long as the Committee and its professionals have acted in compliance with the

procedures set forth herein and any confidentiality agreement or protective order; provided,

however, that the foregoing shall not affect the liability of the Committee and its professionals

that otherwise would result from any such act or omission to the extent that such act or omission

is determined in a final, non-appealable order to have constituted bad faith, gross negligence, or

willful misconduct; provided, however, that the foregoing shall not preclude or abridge the right

of any Requesting Creditor to move before the Court for an order requiring production of other

or additional information, to the extent available, as set forth in Paragraph 5 herein.

          7.     Nothing in this Order shall expand, restrict, affirm or deny the right or obligation,

if any, of the Committee to provide access or not to provide access, to any information of the

Debtors to any party except as explicitly provided herein.

          8.     This Court shall retain exclusive jurisdiction to interpret and enforce the

provisions of this Order in all respects and further to hear and determine all matters arising from

the construction and implementation of this Order.




                                                   5
#109850370 v2
